ORDER

PER CURIAM.
Louise Little (Appellant) appeals from the trial court’s judgment terminating her parental rights to D.J., a male minor child born on March 2,1998. We have reviewed the briefs of the parties and the record on appeal and find that the judgment of the trial court is not unsupported by substantial evidence or against the weight of the evidence, nor does it erroneously declare or apply the law. In the Interest of D.L.M., 31 S.W.3d 64, 68 (Mo.App. E.D.2000). We further find the trial court did not abuse its discretion. In the Interest of L., 888 S.W.2d 337, 341 (Mo.App. E.D.1994). An extended opinion would have no precedential value. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).